Citation Nr: 0032046	
Decision Date: 12/07/00    Archive Date: 12/12/00

DOCKET NO.  97-01 041 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for postvoiding dribbling, 
secondary to the veteran's service connected degenerative 
disc disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. L. Smith, Counsel


INTRODUCTION

The veteran served on active duty from October 1939 to 
December 1943.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal of rating decisions of the Houston, Texas 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  It was previously before the Board in July 1998, and 
November 1999.  The Board issued a final decision in November 
1999 as to the veteran's claims of service connection for a 
chronic sleep disability and an increased rating for his 
service-connected lumbosacral strain with traumatic arthritis 
and degenerative disc disease; however, the Board remanded 
the issue of service connection for post void dribbling, as 
secondary to the service connected low back disability, for 
further development to include a neurological examination.  
The requested development has been completed, and the case 
has again been returned to the Board for appellate review of 
this issue.  


FINDINGS OF FACT

1.  Post void dribbling was not manifested in service or for 
many years thereafter.

2.  The veteran is service-connected for lumbosacral strain 
with traumatic arthritis and degenerative disc disease of the 
lumbar spine, effective from February 1981.

3.  The veteran developed post void dribbling in 1995.

4.  The medical evidence is in relative equipoise that the 
service connected degenerative disc disease of the lumbar 
spine is a significant cause of the veteran's current post 
void dribbling.


CONCLUSION OF LAW

Post void dribbling is proximately due to or the cause of or 
the result of the veteran's service-connected lumbosacral 
strain with traumatic arthritis and degenerative disc disease 
of the lumbar spine.  38 C.F.R. §§ 3.102, 3.310 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends, in effect, that he has developed post 
void dribbling as a secondary condition to his service-
connected lumbosacral strain with degenerative disc disease 
of the lumbar spine.  He believes that he has submitted 
sufficient medical evidence to support his contentions.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected. 38 C.F.R. § 3.310(a).  Secondary service 
connection may also be established for a nonservice-connected 
disability which is aggravated by a service connected 
disability.  In this instance, the veteran may be compensated 
for the degree of disability over and above the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995).

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat 2096 (2000).  This law rewrites that 38 
U.S.C. §§ 5100-5107 "duty to assist" provisions, to 
eliminate the well-grounded claim requirement, and requires 
the Secretary to provide additional assistance in developing 
all facts pertinent to a claim for benefits under title 38 of 
the United States Code.

Although the RO did not readjudicate the veteran's claim 
subsequent to the enactment of VCAA, the claimant was 
provided with VA examinations and a personal hearing.  The RO 
collected all identified medical records and offered the 
veteran the opportunity to submit additional data.  There is 
no indication in the record that there is any additional 
evidence that has not been associated with the claims file, 
and the Board finds he is not prejudiced by appellate review.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

A review of the service medical records is negative for any 
reference to post voiding dribbling.  The veteran submitted a 
claim in November 1995 for service connection for post 
voiding dribbling as secondary to his service connected 
lumbar spine disability.

The pertinent post service medical records include a private 
medical report received in 1995, from R. C. Zuber, M.D., an 
urologist.  Dr. Zuber indicated that he had been treating the 
veteran for a prostate condition.  In addition to this, the 
veteran was having "some difficulty with postvoiding 
dribbling and some numbness in the left side of his penis."  
The physician opined that "this is probably secondary to his 
disc disease in his back, as there does not appear to be any 
urological findings that would explain this other than a 
neuropathy."

A private medical report, dated August 1995, from W. F. 
Neely, M.D., a neurologist, indicated that the veteran 
continued to complain of low back pain with aching in both 
hips and knees.  The report contained no complaint or finding 
relative to either penile numbness or postvoiding dribbling.

Report of VA genitourinary examination conducted by Dr. W. 
Sawtelle, in January 1996, noted that the veteran had a 
history of transurethral prostate resection in 1978.  He had 
had no further symptoms of bladder neck obstruction and was 
completely well except for current complaint of a little 
postvoiding dribbling.  Physical examination was essentially 
normal.  The diagnosis was "[p]ost TUR with excellent 
result."  The examiner further noted that he had provided 
the veteran with instructions on stripping the urethra which 
he believed would take care of the postvoiding dribbling.

A written statement from the veteran, dated October 1996, 
indicated that he had followed the instructions on stripping 
the urethra given him by his urologist for several years.  
These were the same instructions recently provided by the VA 
examiner.  He still had postvoiding dribbling.  The veteran 
had been told by his private urologist that the dripping was 
probably secondary to his degenerative disc disease; 
therefore, he believed that service connection for this 
condition was warranted.

The veteran presented testimony at a personal hearing 
conducted at the RO in May 1997, that he had been seeing Dr. 
Zuber for more than four years.  Approximately 2 1/2 or 3 years 
earlier he had begun complaining about postvoiding dribbling.  
A sonogram of the bladder showed that it was completely 
emptying; therefore, the doctor felt that the drip was 
probably related to his lower back condition. 

In July 1997, Dr. Sawtelle, the VA physician who had examined 
the veteran in January 1996, submitted an additional report.  
Dr. Sawtelle stated that he had not seen the veteran but had 
reviewed his record.  Based on that review, it was his 
medical opinion that the veteran's postvoiding dribbling was 
probably due to his previous prostatic surgery done in 1978.  
He did not believe that it was associated with any lumbar 
spine condition.  

Report of VA neurological examination, conducted in January 
1999, revealed no medical evidence with regard to the 
veteran's complaint of postvoiding dribbling.

Following the Board's November 1999 remand, the RO wrote the 
veteran in January 2000 to request that he complete and 
return the enclosed VA consent form to obtain treatment 
records from Dr. Zuber with regard to his post void 
dribbling.  

In response, a memorandum was received from the veteran's 
service representative in March 2000.  The representative 
also submitted a report from Dr. Zuber's office, dated 
February 2000, which indicated a diagnosis of calculus 
prostatitis and benign prostatic hypertrophy; a VA 
genitourinary clinic note, dated March 1999, which indicated 
the veteran had urinary incontinence and was to have a 
cryoscopy; and a VA clinical note, dated later in March 1999, 
which indicated that cryoscopy showed prostate and bladder 
tissue well resected with some tissue falling in but not 
truly obstructing.  The bladder was clear with no lesions.  
The diagnostic impression was:  "[p]robably partial 
neurogenic bladder on basis of degenerative back problem and 
small component of regrowth of prostate."

Report of VA neurological examination conducted in May 2000, 
indicated that the examiner was thoroughly familiar with the 
veteran's medical history and had reviewed the claims folder.  
The veteran complained of post voiding drip for approximately 
the past 10 years.  The diagnosis was chronic back pain with 
findings of a lumbosacral radiculopathy.  It was noted that 
the veteran had depressed reflexes in the right knee and 
ankle and some mild weakness of the extensor hallucis longus 
on the right consistent with a right L5-S1 radiculopathy.  
Therefore, based on these abnormal neurological findings, the 
VA examining neurologist opined that "it is possible that 
some of his bladder function may be from his low back 
disease, however I think it is more likely that his urinary 
complaints are related to his prostate surgery as noted 
previously."
Legal analysis

The Board notes that the veteran has not alleged, nor does 
the evidence show, that his current postvoiding dribbling was 
either present in service or causally related to his period 
of active duty service.  Rather the evidence shows that this 
condition first manifested many years after service.  Thus, 
the Board will focus on the issue of whether the veteran's 
postvoiding dribbling is secondary to his service-connected 
back disability as contended by the veteran.  

The medical evidence in support of the veteran's contention, 
as set forth in more detail above, shows that both the 
veteran's private urologist and VA physicians from the 
genitourinary clinic have offered opinions that the veteran's 
dribbling is at least partially caused by his degenerative 
disc disease.  The negative evidence consists of an opinion 
of the VA urology examiner in January 1996 (and repeated in 
July 1997) that the veteran's postvoiding dribbling was 
"probably due to" the veteran's 1978 prostate surgery.  The 
Board finds the most recent medical opinion of the VA 
neurologist, dated in May 2000, to be equivocal.  While the 
VA neurologist indicated that it was more likely that the 
veteran's bladder dysfunction was related to his prostate 
surgery, he opined that it was possible that some of the 
problem could be due to his back disability and did not 
reconcile the opinion with the recent VA urology findings.  

Pursuant to 38 C.F.R. § 3.102, where, after review of all the 
evidence, there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
In this case, the Board finds that there is an approximate 
balance of the positive and negative evidence as to whether 
the veteran's postvoiding dribbling is caused by his service-
connected lumbar spine disability.  Thus, as the evidence is 
in relative equipoise as to this issue, the Board concludes 
that the doctrine of reasonable doubt warrants a grant of 
service connection.


ORDER

Service connection for postvoiding dribbling as secondary to 
the service-connected lumbosacral strain with traumatic 
arthritis and degenerative disc disease, is granted.



		
	THOMAS J. DANNAHER
	Veterans Law Judge
	Board of Veterans' Appeals



 


- 4 -




- 1 -


